DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-18, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims have been amended to recite “wherein each recipe is specially-formatted to make reading and interpreting each recipe easier and to accommodate users with learning disabilities” which is indefinite.  It is unclear what “special formatting” constitutes i.e. what structure (formatting) is actually being claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Home Cooking Color-coded Picture Cookbook (HCPC) (See NPL) in view of GoodsGivingBack (GGB) (See NPL).
In respect to claims 1, 3-4, 8-9, and 12-13, HCPC discloses a cookbook comprising a plurality of recipes, wherein each recipe includes:  At least one color-coded measurement (which includes an “indicator”, plastic tape/stickers) which are placed on corresponding measurement devices (Pg. 8), which corresponds to measurements in the recipe (see green-colored measurement cup, in a “preparation step image”) (Pg. 9); and a demarcated ingredients section (top of page, above demarcation line) (Pg. 9).
HCPC disclose a hardcover book, and no electronic book however conversion of any book to electronic form is extensively known in the art and common to most books.  As a particular example,  GGB teach creating an electronic book into Powerpoint format.   Powerpoint is well known to contain the featured claimed, such as next/stop buttons, bullet points, and arrows.  It would have been obvious to provide the book disclosed in HCPC in electronic format (e.g. Powerpoint) in view of GGB to allow the book to be read via electronic formats, which is readily inferred by one of ordinary skill.  Lastly, Powerpoint (e.g. Powerpoint 2010) is functionally capable of highlighting particular information (e.g. ingredients, pictures, steps), in particular, dimming other areas to emphasize the selected text (e.g. ingredients, pictures, steps). (See LifeWire, to evidence this inherent capability of a Powerpoint slide).
In respect to the amended subject matter, HCPC disclose that the plurality of recipes, which each include one demarcated ingredient section comprising at least one ingredient, the demarcated ingredient section being in the upper left-most side of the page (See HCPC, Detail, NPL).  The claimed subject matter after the recitation “when the at least one demarcated ingredient section comprises a plurality of demarcated ingredient sections…” is not applicable to the HCPC reference, which has a single demarcated ingredient section.  The recitations drawn to “users with learning disabilities” does not provide any distinction in structure.
In respect to claims 2 and 10, HCPC discloses that the color-coded measurement may further be shape-coded (Pg. 8).
In respect to claims 5 and 14, Powerpoint is capable of audio/video clips.
In respect to claims 6 and 15, HCPC discloses at least one “shopping list” which is synonymous with the ingredient list above (Pg. 9) or else includes additional lists such as a list and checkboxes of equipment (Pg. 10).
In respect to claims 7 and 16, the claim is unclear for the reasons stated in the 35 USC 112 above, however, a color-coded system intrinsically would assist users with the following list of disorders.  HCPC discloses an identical structure as claimed. 
In respect to claims 17-18 and 20, HCPC intrinsically discloses the method of preparing a recipe.  The very purpose of the book is for preparing a recipe and one of ordinary skill readily ascertains that the actions claimed are performed by anyone purchasing the book.  Reviews further attest that at least some people have purchased the book and preformed the steps.




Response to Arguments

Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive.
The applicant summarily argues that the independent claims distinguish from HCPC, however, HCPC discloses the claims as currently recited as detailed in the rejection above.
The arguments against the combination of HCPC and GGB have been adequately addressed in Interview Summaries posted on 10/06/21 and 10/22/21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637